Citation Nr: 0311712	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder as secondary to service-connected bilateral Achilles 
tendinitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to March 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California.  The Board undertook 
additional development on this case in February and March 
2003.  For the reasons indicated below, further RO 
adjudicatory action is mandated.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran was advised by the RO in 
April 2001 of the pertinent mandates and implementing 
regulations of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the April 2001 letter 
essentially informed the veteran that he had 60-days to 
submit additional evidence, which as indicated below, has 
recently been determined by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) to be 
contrary to 38 U.S.C. § 5103(b).  

In a decision on May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs,   F.3d  Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Accordingly, the Board may not proceed with 
consideration of the February and March 2003 development 
results without remanding the case to the AOJ for their 
initial consideration of the matter.

The Board also observes that in an April 2003 VA orthopedic 
examination report, the examiner indicated that she had "not 
reviewed medical records as the C-File did not arrive."  The 
Board notes that such medical examinations should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  In addition, a medical opinion 
requested by the Board was not provided by the examiner.  
Hence, the veteran must be re-examined.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information he is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims file.  

2.  The veteran must be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any knee disorder 
he may have.  Any indicated tests or 
studies should be conducted.  The claims 
folder must be available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to the nature of the 
veteran's current bilateral knee 
disorder, if any, and opine whether it is 
at least likely as not that any current 
bilateral knee disorder(s) was either 
caused by, or increased in severity due 
to, the veteran's service-connected 
bilateral Achilles tendinitis.  If the 
veteran's service-connected bilateral 
Achilles tendinitis aggravated a 
bilateral knee disability, the examiner 
should specify, so far as possible, the 
degree of such aggravation.  The report 
of the examination should include the 
rationale for all opinions expressed.  
The RO should advise the veteran that the 
examination is critical to his claim, and 
of the consequences of a failure to 
report.

3.  After the development ordered above 
and any other action deemed necessary are 
completed, the RO should review the 
record and re-adjudicate the claim.  If 
the benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative ample 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




